DETAILED ACTION – ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
 
Status of Application
The response filed 08/06/2021 has been received, entered and carefully considered. 
Claims 1, 3-4, 6-20 are pending in the case.
Claims 1, 3-4, 6-20 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlos Fisher on November 29, 2021.
The application has been amended as follows: 
In claim 6:
Line 2, after the phrase “substituted aldehydes” 
insert  --- of formula II ---
In claim 7:
Line 1, delete “in which said composition comprises” and insert  --- wherein the alpha-substituted aldehyde of formula II is ---






In claim 8:
Line 1, delete “in which said composition” 
and insert  --- wherein the ---
Line 2, delete “comprises an aldehyde” 
and insert  ---aldehyde of formula II is”
Line 3, after “2-hydroxyhexanal,” insert  --- and --- 
Line 3-4, delete “, bromomalonaldehyde and 2-(2-hydroxyethoxy)acetaldehyde and glyceraldehyde”







Cancel claim 9









In claim 10:
Line 2, after “aldehyde” insert  --- of formula II ---
Line 3, after “aldehyde” insert  --- of formula II ---









In claim 11:
Line 2, after “aldehyde” insert  --- of formula II ---










In claim 12:
Line 2, after “aldehyde” insert  --- of formula II ---
Line 3, after “2-hydroxyhexanal,” insert  --- and --- 
Line 3-4, delete “, bromomalonaldehyde and 2-(2-hydroxyethoxy)acetaldehyde”
Line 4, after “aldehyde” insert  --- of formula II ---
In claim  13:
Line 2, delete “comprising the aldehyde”












In claim 14:
Line 2, delete “composition according to claim 5”
Line 2, delete “comprising the aldehyde”
Line 3, delete, “polycarboxylic acid derived”
Line 3, after “chelating agent” insert  --- from the group consisting of glutamic acid, N, N-diacetic acid (GLDA), diethylene triamine pentaacetic acid (DTPA), imido disuccinic acid (IDS), ethylene diamine tetraacetic acid (EDTA), ethylene diamine disuccinic acid (EDDS), hydroxyethyl ethylenediaminetriacetic acid (HEDTA), citric acid and mixtures thereof”














In claim 15:
Line 2, delete “comprising the aldehyde”














Cancel claim 16
In claim 18:
Line 2, delete “comprising the amine salt”

REASONS FOR ALLOWANCE







The following is an examiner’s statement of reasons for allowance: 
The claims as amended resolves any 112 issues and is supported by the specification. 
The instant claims are now directed to the treatment of treating hair comprising contacting the hair with a composition comprising an alpha-substituted aldehyde of formula II which is free of the prior art.  
The provisional double patenting rejection over copending Application 16/337540 is withdrawn as it is the only rejection remaining and the instant application has the earliest effective U.S. filing date.

Conclusion
Claims 1, 3-4, 6-8, 10-15, 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/GIGI G HUANG/Primary Examiner, Art Unit 1613